Citation Nr: 1619165	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to January 28, 2008, for service connection for peripheral neuropathy of the upper extremities.  

2.  Entitlement to an effective date prior to January 28, 2008, for service connection for bilateral cataracts.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter, and Caretaker


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was transferred to the RO in Indianapolis, Indiana.  

The Veteran, his daughter, and his caretaker testified at a hearing in March 2016 before the undersigned.  A copy of the transcript is of record.

Later in March 2016, the Veteran submitted private medical evidence directly to the Board.  The Board finds that the private medical evidence does not pertain to the issues on appeal because it was submitted in conjunction with a claim that is not currently before the Board and does not apply to consideration for effective dates prior to January 28, 2008.  


FINDINGS OF FACT

1.  The Veteran filed claims of entitlement to service connection for peripheral neuropathy of the upper extremities and bilateral cataracts on January 28, 2008, based upon which service connection was granted. 

2.  Prior to January 28, 2008, there was no formal claim, informal claim, or written intent to file a claim of entitlement to service connection for peripheral neuropathy of the upper extremities or bilateral cataracts.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 28, 2008, for service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).

2.  The criteria for an effective date earlier than January 28, 2008, for service connection for bilateral cataracts have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified about the elements of a secondary service connection claim in March 2008 and was provided the text of the regulation pertaining to the assignment of effective dates in the July 2009 statement of the case.  Regardless, the request for an earlier effective date is a downstream issue from the grant of the benefit sought.  VA is not required to provide notice for newly raised or downstream issues.  38 U.S.C.A. § 5103(a) (West 2014); VAOPGCPREC 8-2003 (2003), 69 Fed. Reg. 25180 (2004).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date Claims

Except as otherwise provided, the effective date of a rating and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

VA's possession of medical evidence showing diagnoses of peripheral neuropathy of the upper extremities and bilateral cataracts may not provide a basis for the assignment of an earlier effective date.  Medical evidence alone cannot be an informal claim.  There must be intent to apply for a benefit.  Brannon v. West, 12 Vet. App. 32 (1998).  The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the manifestation of the disability and the filing of a claim for service connection.  Lalonde v. West, 12 Vet. App. 377 (1999); McGrath v. Gober, 14 Vet. App. 28 (2000).  It is the information in a medical opinion, not the date the opinion was provided, that is relevant when assigning an effective date.  Tatum v. Shinseki, 24 Vet. App. 145 (2010).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  Claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).

Prior to March 24, 2015, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

The June 2008 rating decision on appeal granted service connection for peripheral neuropathy of the upper extremities and bilateral cataracts as secondary to service-connected diabetes mellitus, and assigned an effective date of January 28, 2008, the date the Veteran filed claims for service connection for those disabilities.  The Veteran asserts that the effective date for service connection for peripheral neuropathy of the upper extremities and bilateral cataracts should be May 8, 2001, because that is the effective date for the grant of service connection for diabetes mellitus.  

In June 2001, the Veteran filed a claim for service connection for diabetes.  That claim was denied in a May 2002 rating decision.  Subsequently, additional relevant service department records were received.  

On August 31, 2006, the Veteran filed a petition to reopen the previously denied claim of entitlement to service connection for diabetes mellitus.  Because relevant service department records had been received after the May 2002 denial, that claim was denied as one for service connection, as opposed to a petition to reopen a previously denied claim.  38 C.F.R. § 3.156(c)(1)(i) (2015).  An October 2007 rating decision granted service connection for diabetes mellitus and assigned an effective date of May 8, 2001, which is the effective date of the VA regulations regarding presumptive service connection for diseases associated with exposure to herbicides.  

On January 28, 2008, VA received the Veteran's claim for service connection for peripheral neuropathy of the upper extremities and bilateral cataracts.  The claims were specifically phrased as entitlement to service connection for peripheral neuropathy of the upper extremities and bilateral cataracts, secondary to diabetes mellitus.  The Veteran did not challenge the initial 20 percent rating assigned for diabetes mellitus.

Under Diagnostic Code 7913, complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2015).  Therefore, if the Veteran challenged the initial rating assigned for his diabetes mellitus, VA would need to address its complications and determine whether they were noncompensable or separately ratable.  Because the Veteran did not challenge the initial rating assigned for diabetes mellitus, the January 28, 2008, correspondence may not be considered a notice of disagreement to the October 2007 rating decision which granted service connection for diabetes mellitus.  As a result, August 31, 2006, cannot be considered the date of claim for service connection for peripheral neuropathy of the upper extremities and bilateral cataracts as separately compensable complications of diabetes mellitus.  

There is no earlier communication from the Veteran or other evidence of record that could be construed as a formal or informal claim of entitlement to service connection for peripheral neuropathy of the upper extremities or bilateral cataracts.  The Board finds that the correct date of the earliest claim for service connection for peripheral neuropathy of the upper extremities and bilateral cataracts is January 28, 2008.  

The date that entitlement to the benefit arose does not impact the outcome of this decision.  At the April 2008 VA examinations, the examiners diagnosed peripheral neuropathy of the upper extremities and mild mixed bilateral cataracts and opined that those disabilities were secondary to service-connected diabetes mellitus.  If entitlement arose at the April 2008 examination, the assignment of January 28, 2008 as the effective date of service connection is more favorable to the Veteran, as VA regulations provide that the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  If entitlement arose prior to January 28, 2008, then January 28, 2008 is the appropriate effective date because it is later than any earlier date that entitlement arose.  

Accordingly, the Board finds that preponderance of the evidence is against the assignment of an effective date prior to January 28, 2008, for service connection for peripheral neuropathy of the upper extremities and cataracts.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to January 28, 2008, for service connection for peripheral neuropathy of the upper extremities is denied.
 
Entitlement to an effective date prior to January 28, 2008, for service connection for bilateral cataracts is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


